VioQuest Pharmaceuticals, Inc.
Stock Option Agreement
(Non-Statutory)


This Stock Option Agreement (the “Agreement”) is made and entered into as of
June 13, , 2008, between Brian Lenz (“Employee”) and VioQuest Pharmaceuticals,
Inc., a Delaware corporation (the “Company”).


Background


A. The Company desires to induce Employee to continue to serve the Company as an
employee.


B. The Company has adopted the 2003 Stock Option Plan (the “Plan”) pursuant to
which shares of common stock of the Company have been reserved for issuance
under the Plan.


Now, Therefore, the parties hereto agree as follows:


1. Incorporation by Reference. The terms and conditions of the Plan, a copy of
which has been delivered to Employee, are hereby incorporated herein and made a
part hereof by reference as if set forth in full. In the event of any conflict
or inconsistency between the provisions of this Agreement and those of the Plan,
the provisions of the Plan shall govern and control.


2. Grant of Option; Purchase Price. Subject to the terms and conditions herein
set forth, the Company hereby irrevocably grants from the Plan to Employee the
right and option, hereinafter called the “Option”, to purchase all or any part
of an aggregate of Eighty Thousand (80,000) shares of common stock, $.001 par
value, of the Company (the “Shares”) at the price per Share set forth at the end
of this Agreement after “Purchase Price”.


3. Exercise and Vesting of Option. The Option shall be exercisable only to the
extent that all, or any portion thereof, has vested in the Employee. Except as
provided herein in Paragraph 4, the right to purchase the Shares subject to the
Option shall vest pro rata in three annual installments beginning on the date of
this Agreement and continuing each year thereafter until the Option is fully
vested, as set forth in the following schedule, so long as Employee continues to
be employed by the Company (each such date is hereinafter referred to singularly
as a “Vesting Date” and collectively as “Vesting Dates”):


Total Shares Subject
to Vesting Date
 
 
Vesting Date
26,667
 
June 13, 2008
26,667
 
June 13, 2009
26,666
 
June 13, 2010



Notwithstanding the foregoing, this Option shall immediately vest in its
entirety upon the occurrence of a Change of Control (as defined below). For
purposes of this Paragraph 3, a “Change of Control” means (i) the acquisition,
directly or indirectly, following the date hereof by any person (as such term is
defined in Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended), in one transaction or a series of related transactions, of securities
of the Company representing in excess of fifty percent (50%) of the combined
voting power of the Company’s then outstanding securities if such person or
his/her/its affiliate(s) do not own in excess of fifty percent (50%) of such
voting power on the date of this Agreement, provided, however, that a Change of
Control shall not include any transaction or series of related transactions
effected primarily for capital raising purposes; or (ii) the disposition by the
Company (whether direct or indirect, by sale of assets or stock, merger,
consolidation or otherwise) of all or substantially all of its business and/or
assets in one transaction or series of related transactions (other than a merger
effected exclusively for the purpose of changing the domicile of the Company),
provided, however, that a Change of Control shall not include any merger,
consolidation or other transaction (or series of related transactions) in which,
following such transaction, the stockholders of the Company immediately prior to
such transaction continue to own in excess of fifty percent (50%) of the
combined voting power of the surviving or resulting entity.

 
 

--------------------------------------------------------------------------------

 

4. Termination of Employment. In the event that the Employee ceases to be
employed by the Company, for any reason or no reason, with or without cause,
prior to any Vesting Date, that part of the Option scheduled to vest on such
Vesting Date, and all parts of the Option scheduled to vest in the future, shall
not vest and all of Employee's rights to and under such non-vested parts of the
Option shall terminate.
 
5. Term of Option. To the extent vested, and except as otherwise provided in
this Agreement, the Option shall be exercisable for ten (10) years from the date
of this Agreement; provided, however, that in the event Employee ceases to be
employed by the Company, for any reason or no reason, with or without cause,
Employee or his/her legal representative shall have ninety (90) days from the
date of such termination of his/her position as an employee to exercise any part
of the Option vested pursuant to Paragraph 3 of this Agreement. Upon the
expiration of such ninety (90) day period, or, if earlier, upon the expiration
date of the Option as set forth above, the Option shall terminate and become
null and void.


6. Rights of Option Holder. Employee, as holder of the Option, shall not have
any of the rights of a shareholder with respect to the Shares covered by the
Option except to the extent that one or more certificates for such Shares shall
be delivered to him or her upon the due exercise of all or any part of the
Option.


7. Transferability. The Option shall not be transferable except to the extent
permitted by the Plan.


8. Securities Law Matters. Employee acknowledges that the Shares to be received
by him or her upon exercise of the Option may have not been registered under the
Securities Act of 1933 or the Blue Sky laws of any state (collectively, the
“Securities Acts”). If such Shares have not been so registered, Employee
acknowledges and understands that the Company is under no obligation to
register, under the Securities Acts, the Shares received by him or her or to
assist him or her in complying with any exemption from such registration if he
or she should at a later date wish to dispose of the Shares. Employee
acknowledges that if not then registered under the Securities Acts, the Shares
shall bear a legend restricting the transferability thereof, such legend to be
substantially in the following form:


“The shares represented by this certificate have not been registered or
qualified under federal or state securities laws. The shares may not be offered
for sale, sold, pledged or otherwise disposed of unless so registered or
qualified, unless an exemption exists or unless such disposition is not subject
to the federal or state securities laws, and the Company may require that the
availability or any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, which opinion of counsel shall be
reasonably satisfactory to the Company.”


9. Employee Representations. Employee hereby represents and warrants that
Employee has reviewed with his or her own tax advisors the federal, state, and
local tax consequences of the transactions

 
 

--------------------------------------------------------------------------------

 

contemplated by this Agreement. Employee is relying solely on such advisors and
not on any statements or representation of the Company or any of its agents.
Employee understands that he or she will be solely responsible for any tax
liability that may result to him or her as a result of the transactions
contemplated by this Agreement. The Option, if exercised, will be exercised for
investment and not with a view to the sale or distribution of the Shares to be
received upon exercise thereof.


10. Notices. All notices and other communications provided in this Agreement
will be in writing and will be deemed to have been duly given when received by
the party to whom it is directed at the following addresses:
 
If to the Company:
 
VioQuest Pharmaceuticals, Inc.
180 Mount Airy Rd, Suite 102
Basking Ridge, NJ 07920
Attn: Chief Executive Officer
If to Employee:
 
Brian Lenz
______________________
______________________



11. General.


(a) The Option is granted pursuant to the Plan and is governed by the terms
thereof. The Company shall at all times during the term of the Option reserve
and keep available such number of Shares as will be sufficient to satisfy the
requirements of this Option Agreement.


(b) Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this Agreement.


(c) Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.


(d) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.


(e) This Agreement, in its interpretation and effect, shall be governed by the
laws of the State of Minnesota applicable to contracts executed and to be
performed therein.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


Number of Shares:  --80,000--- 
EMPLOYEE:
   
Exercise Price:       $0.54/share       
 
 
Name: Brian Lenz
     
VIOQUEST PHARAMCEUTICALS, INC. 
       
By:
 
 
Its: 
President & CEO

 
 
 

--------------------------------------------------------------------------------

 
 